                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISON

    CYNTHIA D. WOODS,                          )    CASE NO.5:18-CV-01928-WHB
                                               )
               Plaintiff,                      )
                                               )    MAGISTRATE JUDGE
        v.                                     )    WILLIAM H. BAUGHMAN, JR.
                                               )
    COMMISSIONER     OF   SOCIAL               )
    SECURITY ADMINISTRATION,                   )    MEMORANDUM OPINION &
                                               )    ORDER
               Defendant.                      )

                                       Introduction
        Before me1 is an action by Cynthia D. Woods under 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of Social Security denying her

applications for disability insurance benefits and supplemental security income.2 Because

the ALJ’s no disability finding lacks the support of substantial evidence, this matter is

reversed and remanded for further administrative proceedings consistent with this opinion.

                                     Issue Presented
        This case presents the following issue for review:

         The ALJ assigned partial weight to the opinion of Dr. Mannos, Woods’s treating
          physician.3 Does substantial evidence support the ALJ’s weight assignment?




1
  ECF No. 21. The parties have consented to my exercise of jurisdiction.
2
  ECF No. 1.
3
  ECF No. 10, Transcript (“Tr.”) at 24.
                                          Analysis
       The Sixth Circuit in Buxton v. Halter reemphasized the standard of review

applicable to decisions of the ALJs in disability cases:

              Congress has provided for federal court review of Social
              Security administrative decisions. However, the scope of
              review is limited under 42 U.S.C. § 405(g): “The findings of
              the Secretary as to any fact, if supported by substantial
              evidence, shall be conclusive. . . .” In other words, on review
              of the Commissioner’s decision that claimant is not totally
              disabled within the meaning of the Social Security Act, the
              only issue reviewable by this court is whether the decision is
              supported by substantial evidence. Substantial evidence is
              “‘more than a mere scintilla. It means such relevant evidence
              as a reasonable mind might accept as adequate to support a
              conclusion.’”

              The findings of the Commissioner are not subject to reversal
              merely because there exists in the record substantial evidence
              to support a different conclusion. This is so because there is a
              “zone of choice” within which the Commissioner can act,
              without the fear of court interference.4

       Viewed in the context of a jury trial, all that is necessary to affirm is that reasonable

minds could reach different conclusions on the evidence.            If such is the case, the

Commissioner survives “a directed verdict” and wins.5 The court may not disturb the

Commissioner’s findings, even if the preponderance of the evidence favors the claimant.6

       I will review the findings of the ALJ at issue here consistent with that deferential

standard.



4
  Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir. 2001) (citations omitted).
5
  LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986); Tucker
v. Comm’r of Soc. Sec., No. 3:06CV403, 2008 WL 399573, at *1 (S.D. Ohio Feb. 12,
2008).
6
  Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).
                                               2
       The primary and dispositive challenge in this case goes to Woods’s residual

functional capacity (“RFC”) to the extent that the ALJ’s finding did not include a limitation

on Woods’s ability for fine and gross manipulation to occasional.

       Woods’s treating source, Dr. Mannos, opined that Woods had moderate limitations

in her ability to handle.7 The ALJ gave Dr. Mannos’s opinion partial weight.8 In doing so,

the ALJ did not discuss Woods’s capability to handle.9 The ALJ also gave the opinions of

the state agency reviewing physicians partial weight.10 These sources opined that Woods

had no manipulative limitations.11 But again, this weight assignment comes with no

discussion of those limitations.

       Under the “holistic” approach, I reviewed the ALJ’s discussion of the medical

evidence outside the “unified” statements of the weight assigned to the opinions of Dr.

Mannos and the state agency reviewing physicians. The only references arguably relevant

to manipulative limitations are the mention of a carpal tunnel syndrome diagnosis, a normal

EMG test performed early in the relevant time period (i.e., more than two years before Dr.

Mannos’s opinion), and the use of wrist splints.12 These references do not explain why the

ALJ chose to adopt frequent as opposed to occasional limitations on manipulation.

       The lack of explanation or discussion concerning the basis for the RFC findings

regarding Woods’s ability to manipulate has controlling significance in this case because


7
  Tr. at 1544.
8
  Id. at 24.
9
  Id.
10
   Id.
11
   Id. at 171, 206.
12
   Id. at 23.
                                             3
of the vocational expert’s (“VE”) testimony. In response to a hypothetical incorporating

the limitations ultimately included in the RFC finding, the VE identified only sedentary

jobs.13     When confronted with an alternative hypothetical by Woods’s counsel

incorporating occasional manipulation limitations, the VE responded that no jobs would

exist.14

          The ALJ must build an “accurate and logical bridge” from the evidence to the

conclusion15 and must identify specific discrepancies between the treating source opinion

and the medical evidence that explains why “the treating physician’s conclusion gets the

short end of the stick.”16 The ALJ failed to give good reasons why Dr. Mannos’s opinion

as to manipulative limitations received only partial weight. The VE’s testimony identifying

no existing jobs under those limitations underscored the necessity that the ALJ needed to

do more than generally refer to treatment notes and clinical findings.17

          My admonition and recommendation from Smith v. Commissioner of Social

Security18 bears repeating:

                But, given the Sixth Circuit’s continuing, unvaried insistence
                over the past 10 years on compliance with the “good reasons”
                requirement in the regulations as a mandatory procedural
                protection, it appears not too much to ask the ALJs to provide
                adequate, unified statements with good reasons supporting the
                weight assigned to treating physician opinions. Perhaps the



13
   Id. at 63-66.
14
   Id. at 67.
15
   Hale v. Colvin, No. 3:13cv00182, 2014 WL 868124, at *8 (S.D. Ohio 2014).
16
   Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 552 (6th Cir. 2010).
17
   See Hale, 2014 WL 868124, at *5.
18
   No. 5:13cv870, 2014 WL1944247, at *8 (N.D. Ohio May 14, 2014).
                                              4
                 following language will provide useful direction toward
                 achieving such statements:

                      [Medical source], a treating physician, has given an
                      opinion [summarize opinions as to diagnosis, severity,
                      and limitations (as applicable)]. I do not give that
                      opinion controlling weight because I find it not well
                      supported by clinical and laboratory diagnostic
                      techniques [citation to record evidence in support of
                      the finding with explanation of reasons] and
                      inconsistent with other substantial evidence in the
                      administrative record [citation to record evidence in
                      support of the finding with explanation of reasons]. I
                      assign that opinion [specific weight assignment].
                      [Identification of the applicable factors in 20 C.F.R. §§
                      1527(c)(2)(i)-(ii) and (c) (3)-(6) and citation to record
                      evidence in support of the finding with explanation of
                      reasons].19

          Because I find that remand is required for proper analysis of Dr. Mannos’s opinion,

I do not reach the other issues Woods raises on judicial review.

                                           Conclusion
          The ALJ’s no disability finding lacks substantial evidence. This matter is reversed

and remanded for further administrative proceedings consistent with this opinion. On

remand, the ALJ must properly address the limitations opined by Dr. Mannos –

specifically, Woods’s limitations in manipulation – in the RFC analysis.

          IT IS SO ORDERED.

Dated: June 26, 2019                          s/ William H. Baughman, Jr.
                                              United States Magistrate Judge




19
     Id. (internal citations omitted).
                                                 5
